Citation Nr: 1045207	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected knee 
disabilities.

3.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from November 1953 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned sitting at the RO in August 2010.  A 
transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


REMAND

For the reasons that follow, the Board finds that additional 
development is required before the Veteran's claims on appeal may 
be decided.

The Veteran asserts that he has bilateral hip pain as a result of 
walking with a limp for many years due to his service-connected 
knee disabilities.  He was afforded a VA examination of his hips 
in December 2006.  At that time, he reported that he experienced 
hip pain at night while trying to sleep.  Additionally, the 
Veteran was noted to have an antalgic gait that was most likely 
caused by, or the result of, his service-connected right knee 
disability.  He was diagnosed with degenerative joint disease 
(DJD) in both hips.  The examiner noted that the DJD in the hips 
was mild and age-related.  The examiner did not provide a 
rationale for his opinion that the Veteran's bilateral hip DJD 
was age-related.

The Board notes that service connection may be granted for 
disability which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The Board finds that the December 2006 VA examination is 
inadequate for adjudication purposes.  In this regard, the Board 
notes that the VA examiner failed to provide a rationale for his 
opinion that the bilateral hip disability was related to the 
Veteran's age and in any event did not address whether the 
Veteran's hip disability could have been chronically worsened by 
his service-connected knee disabilities.  

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to determine the nature and etiology of his 
bilateral hip disability, to include whether it was caused or 
chronically worsened by the Veteran's service-connected knee 
disabilities.

The Veteran has also asserted that he has a low back disability 
that is the result of his service-connected knee disabilities.  
In August 2009, the Veteran was afforded a VA examination.  At 
that time, he reported that his back pain had started when he was 
60 years old and denied any significant trauma to his back prior 
to that time.  As noted above, the Veteran is known to have an 
antalgic gait and uses a cane for ambulation.  X-rays taken of 
the Veteran's back at that time revealed osteoarthritis of the 
low thoracic spine and facet joint arthritis of the lumbar spine.  
The Veteran was diagnosed with DJD and degenerative disc disease 
(DDD) of the lower back that was normal for a 74 year old.  The 
examiner opined that the Veteran had a normal low back and that 
there was no way to determine the origin, cause, or relationship 
of his back problems without resorting to speculation.  The 
examiner did not provide a reason for why providing an opinion 
was not possible.  

As noted above, the Veteran can be service-connected for 
disability that s proximately due to or the result of a service-
connected disability or for aggravation of a nonservice-connected 
disability by a service connected disability.  38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 448.

The Board finds that the August 2009 VA opinion is inadequate for 
adjudication purposes.  In this regard, the VA examiner reported 
that the Veteran's low back was normal when he was clearly shown 
to have DJD and DDD of the thoracolumbar spine by X-ray.  
Additionally, the examiner failed to provide a reason for why he 
could not provide an opinion regarding the etiology of the 
Veteran's back disability without resorting to speculation.  
Also, the examiner did not address whether the Veteran's 
thoracolumbar spine disability could have been caused or 
chronically worsened by the Veteran's service-connected knee 
disabilities.

Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
currently present low back disability, to include whether it was 
caused or chronically worsened by his service-connected knee 
disabilities.

At his August 2010 Board hearing, the Veteran reported that his 
August 2009 VA examination of his knees was inadequate.  In this 
regard, the Veteran reported that the examiner did not ask him 
any questions regarding his current symptoms and merely took 
measurements of range of motion.  

Additionally, the Veteran has reported that he has continued to 
experience increased pain and discomfort as a result of his 
service-connected knee disabilities since his last VA 
examination.

For the above reasons, the Board finds that the Veteran should be 
afforded a VA examination to accurately determine the current 
level of severity of all impairment resulting from his service-
connected knee disabilities.

Additionally, current treatment records should be obtained before 
a decision is rendered in this case.

Finally, the December 2006 VA examination referenced that a 
Worker's Compensation claim was then ongoing with respect to the 
Veteran's right hip disability.  Records associated with that 
claim are not included in the claims file.  Thus, an attempt to 
obtain such records must be made.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Contact the Veteran and request that 
he provide further information as to the 
status of his Workers' Compensation claim, 
and of the date of any decision rendered.  
Records associated with the Workers' 
Compensation claim, including the decision 
letter itself, should be requested from 
the appropriate agency.  Any negative 
search result should be noted in the 
record and communicated to the Veteran.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
other outstanding, pertinent medical 
records.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.   

3.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, other than the 
December 2006 and August 2009 examiner, to 
determine the nature and etiology of any 
currently present thoracolumbar spine and 
bilateral hip disabilities.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide an opinion with regard to 
any currently present thoracolumbar spine 
and hip disabilities as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the Veteran's active service or that it 
was caused or permanently worsened beyond 
its natural progression by the Veteran's 
service-connected knee disabilities.

The supporting rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should fully explain 
why a response would be speculative. 

4.  The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise, other than the 
August 2009 VA examiner, to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected knee disabilities.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.

5.  Thereafter, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action unless he is otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



